MORRIS, Judge.
Richard Catron appeals the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the denial of claims one, two, and four without comment. We also affirm the dismissal of claim three without prejudice to Catron filing a petition for belated appeal of his judgment and sentence. See Bowers v. State, 939 So.2d 337, 338 (Fla. 2d DCA 2006) (“Claims alleging ineffective assistance of trial counsel in failing to file a notice of appeal of the conviction are to be raised by petition for belated appeal, filed in the appellate court to which the appeal should have been taken.”).
Affirmed.
ALTENBERND and CASANUEVA, JJ., Concur.